DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 03/04/2021 has been entered into this application. 
Response to Arguments
3.	Applicant’s argument, filed on 03/04/2021, with respect to claims 6 and 8-11 under U.S.C. 112 have been fully considered and they are persuasive. Therefore, the rejection is withdrawn. Also Applicant’s argument filed with respect to claim 1 is persuasive.

Allowable Subject Matter

4.	Claims 1 and 3-14 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	As to Claims 1, 13 and 14, the prior arts of record alone or in combination fails to teach or suggest the claimed “a correlation value calculation unit that calculates sample correlation values which are correlation values between intensity-related signals that are related to the intensity of the sample light and predetermined feature signals, using a number of the predetermined feature signals that is equal to or greater than a number obtained by combining a number of types of target components with a number of types of the one or more interference components; and
a concentration calculation unit that calculates a concentration of the target component from which interference effects based on the one or more interference components have been removed using the sample correlation values obtained by the correlation value calculation unit”, along with all other limitations of claims 1, 13 and 14. 
7.	Alizadeh (US 2017/0138846 A1) teaches an analysis device that analyzes a target component which is contained in the sample but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/
Primary Examiner, Art Unit 2886